Citation Nr: 0733514	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-43 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for major depressive disorder prior to August 29, 
2006.  

2.  Entitlement to an increased evaluation for left ankle 
status post tarsal tunnel release, currently evaluated as 20 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied an evaluation in excess of 
10 percent disabling for left ankle status post tarsal tunnel 
release and granted a 50 percent rating for major depressive 
disorder.  

After the veteran filed a notice of disagreement (NOD), 
received by VA in June 2004, the veteran was granted a 20 
percent evaluation for his left ankle status post tarsal 
tunnel release, effective November 18, 2002, in a February 
2006 RO decision and a 70 percent evaluation for his major 
depressive disorder, effective August 29, 2006, in an April 
2007 RO decision.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 20 percent rating 
for left ankle status post tarsal tunnel release is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to a higher 
rating, the matter remains before the Board for appellate 
review.  Regarding the claim for an increased rating for 
major depressive disorder, the veteran argued during his July 
2007 hearing that he was entitled to a 70 percent rating 
prior to August 29, 2006.  The Board notes that the veteran 
filed an April 2007 NOD regarding the issue of entitlement to 
an earlier effective date for his 70 percent rating for major 
depressive disorder and a supplemental statement of the case 
(SSOC) was issued in August 2007.  However, the issue of an 
earlier effective date for the 70 percent rating is not 
currently before the Board because a substantive appeal is 
not of record.  38 C.F.R. § 20.202.  Additionally, the 
veteran testified that he was satisfied with the 70 percent 
rating currently assigned and was not seeking a higher 
rating, so the issue of entitlement to a rating in excess of 
70 percent will not be considered.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As such, the issues have been 
characterized as reflected above.

Further, the veteran withdrew claims for an increased 
evaluation for a lumbar strain in an August 2006 statement 
and for an increased evaluation for a left ankle scar during 
his July 2007 personal hearing.  As such, these issues have 
been withdrawn from appellate consideration.  38 C.F.R. 
§ 20.204.  

Additionally, the veteran withdrew his representative, 
Disabled American Veterans, in a May 2007 statement.  
38 C.F.R. § 20.607.  Accordingly, the veteran does not 
currently have representation.  

As noted above, in July 2007, the veteran presented testimony 
at a personal hearing conducted at the Seattle RO before 
Michelle L. Kane, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 29, 2006, the veteran was not shown to 
have occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.   

3.  The veteran's left ankle status post tarsal tunnel 
release has not been shown to be productive of ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for major depressive disorder were not met prior to 
August 29, 2006.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006);38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9434 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
disabling for left ankle status post tarsal tunnel release 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.6, 4.7, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2002 partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, the Board acknowledges that the veteran was 
not specifically told what information was necessary to 
substantiate his claims for increased ratings or that he 
needed to submit anything in his possession relevant to the 
claims prior to the initial adjudication of his claims in 
June 2003.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error and the Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d 881; see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, before his claim was adjudicated, the November 
2002 letter advised the veteran what information and evidence 
must be submitted by him, namely, any recent treatment 
records and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  Additionally, the letters 
advised him what information and evidence would be obtained 
by VA, namely, records kept by VA and from other Federal 
agencies.  The Board concludes that a reasonable person could 
be expected to understand that any relevant evidence should 
be submitted during the development of the claims.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice on this 
element prior to adjudication was harmless.  

Additionally, specifically addressing the required element of 
the information necessary to substantiate his claims, the 
veteran's multiple actions on his own behalf, his numerous 
responses to the communications from VA, and his hearing 
testimony establish that the veteran had actual knowledge of 
the types of evidence that might be relevant to substantiate 
the claims addressed in this appeal.  In this regard, the 
veteran and his wife referenced the diagnostic codes relevant 
to the claims and therefore demonstrated actual knowledge of 
the evidence necessary to substantiate higher evaluations for 
the disabilities on appeal.  As such, the record establishes 
that the veteran had actual notice or knowledge of each item 
of information for which the VCAA requires notice.  
Therefore, the Board finds that the timing of the notice of 
the various elements which must be addressed under the VCAA 
did not result in any prejudice to the veteran.  Sanders, 487 
F.3d 88.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was not provided a notice 
letter containing the type of evidence necessary to establish 
a higher disability rating or earlier effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, any failure by VA to not include this information in 
the context of a VCAA notice letter was not prejudicial to 
the veteran since he demonstrated actual knowledge of how VA 
assigns effective dates and higher ratings for increased 
ratings in numerous correspondence (specially statements 
dated in June 2004, June 2006, and April 2007) and during the 
July 2007 hearing when he referred to specific medical 
records and specific rating criteria pertinent to his claims.  
Additionally, the veteran was provided with the specific 
rating criteria relevant to his claims on appeal in the June 
2003, February 2006, and April 2007 RO decisions as well as 
the October 2004 statement of the case (SOC).  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in December 2002, May 2005, and August 2006.  
The veteran testified at a hearing conducted in July 2007.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

1.  Major depressive disorder

For historical purposes, it is noted that service connection 
was established for an anxiety reaction by the RO in August 
1978.  The veteran was assigned a 0 percent disability 
evaluation for an anxiety reaction for the period between 
April 19, 1978, and December 4, 1997, until he was assigned a 
30 percent evaluation in an October 1998 RO decision.  In a 
June 2003 RO decision, the veteran was granted a 50 percent 
evaluation for major depressive disorder (diagnosis changed 
from anxiety reaction) and was assigned a 50 percent 
disability evaluation from August 24, 1999, to August 29, 
2006, at which point he was assigned a 70 percent evaluation, 
pursuant to 38 C.F.R. 4.130, Diagnostic Code 9434.  During 
his July 2007 personal hearing, as discussed in the 
introduction, the veteran testified that he was satisfied 
with the currently assigned 70 percent evaluation and was not 
seeking a higher rating.  AB, 6 Vet. App. 35.  As such, the 
Board will only consider whether the veteran is entitled to 
an evaluation in excess of 50 percent disabling prior to 
August 29, 2006, as characterized above.  The pertinent 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 
relating to rating mental disorders, including PTSD, read as 
follows:

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for major 
depressive disorder prior to August 29, 2006.  The veteran 
was not shown to have occupational and social impairment with 
deficiencies in most areas prior to August 29, 2006.  In this 
regard, during his December 2002 VA examination, the veteran 
was noted to be clean, well groomed, and oriented to time, 
place, and purpose and had regular speech with restricted 
affect and moderately depressed mood.  There was no 
indication of psychosis, delusional disorder, or loose 
associations.  After reviewing the claims file, the examiner 
opined that the veteran showed moderate to moderately severe 
symptoms of major depression, along with moderately severe 
dysthymic disorder, indicated by low self-esteem, episodic 
suicidal ideation, and anhedonia.  Importantly, the examiner 
commented that the overall impact of the veteran's 
psychological distress would be expected to moderately impact 
his employability primarily because of low self-esteem; 
however, it would not preclude it.  His GAF score range was 
55-60 and his highest GAF score range in the past six months 
was also 55-60, which reflected more moderate symptoms of 
major depressive disorder commensurate with a 50 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Although the veteran reported increased symptomatology in VA 
treatment entries dated in February 2003 and January 2005 
including increased anxiety related to family problems, 
nightmares once every two to three weeks, flashbacks, 
numbness, detachment from others, a foreshortened sense of 
future, hypervigilance, a hyper startle response, and was 
given a GAF score of 47 in February 2003, the Board finds, as 
will be discussed below, that many of these reported symptoms 
appear to be related to his irregular sleep schedule and 
sleep apnea.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

In this regard, during his May 2005 VA examination, the 
veteran was examined by the same examiner that conducted his 
last VA examination in December 2002.  The veteran was clean, 
groomed, had complete responses to questions, had restricted 
affect, and a dysphoric and moderately depressed mood.  The 
veteran reported missing about twenty days in the last year 
secondary to symptoms of depression and/or chronic pain.  The 
veteran reported very little social interaction and reported 
no outside friendships or outside activities.  The veteran 
denied frank symptoms of psychosis but did report increased 
suspiciousness.  The veteran reported overwhelming symptoms 
of anhedonia, loss of self-esteem, fatigue, increased 
irritability, difficulties in concentration and social 
interactions but a fairly stable relationship with his wife.  

The examiner found that the veteran presented with moderate 
to moderately severe symptoms of major depression.  
Significantly, his dysthymic disorder was associated with 
chronic pain, and his increased irritability was found to be 
secondary to increased pain.  The examiner opined that the 
veteran presented with increased symptoms of depression with 
onset of suicidal ideation, increased anhedonia, increased 
sleep disturbances, increased irritability and a decrease in 
social interactions.  It was indicated that his health issues 
had also increased.  The examiner opined that the overall 
impact of his psychological distress posed at least moderate 
difficulties for him in occupational endeavors secondary to 
irritability, depressed mood, which interfered with his 
ability to establish and maintain effective relationships, as 
well as difficulty with concentration secondary to sleep loss 
associated with chronic pain.  This current GAF score was 50-
55, which was the highest in the last six months.  

The Board notes that the veteran is service-connected for 
sleep apnea, lumbosacral strain, and left ankle status post 
tarsal tunnel release, which potentially contribute to his 
findings of chronic pain and difficulty sleeping.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. 
§ 4.14 (2006).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  As noted above, it appears 
that his findings of increased irritability, sleep loss, and 
lack of concentration were related to his chronic pain.  

VA treatment entries dated from May 2005 to August 2006 
contained an October 2005 VA treatment entry with a GAF of 
50.  The examiner noted that the veteran had panic attacks 
that may be related to panic disorder that required further 
assessment and suspiciousness and bizarre sensory experiences 
that might indicate major depressive disorder with psychotic 
features requiring further evaluation.  However, in December 
2005 VA treatment entry, the veteran was neatly groomed, 
casually dressed, cooperative, had good eye contact, had mild 
psychomotor retardation, and regular speech.  There was no 
evidence of responding to internal stimuli.  His range of 
affect was blunted but appropriate and his thoughts were well 
organized and goal directed.  He denied current suicidal and 
homicidal ideations and had good insight and judgment.  The 
working diagnosis was circadian rhythm sleep disorder and 
chronic depression probably exacerbated both by circadian 
sleep disorder and sleep apnea.  In June 2006, the veteran 
had no objective evidence of a thought disorder, delusions, 
or responding to internal stimuli, and was given an 
assessment of depression complicated by circadian rhythm 
sleep disorder (due to his shift at work) and sleep apnea.  
As noted above, the veteran was not shown to consistently 
have symptoms that more nearly approximated the criteria for 
a rating in excess of 50 percent.  In fact, the evidence 
dated from May 2005 to August 2006 indicated that the 
veteran's depression's was influenced by circadian rhythm 
disorder, for which he is not service connected.  
Additionally, although the veteran had GAF scores falling in 
the range of serious symptoms and notations of suicidal 
ideations, the Board finds it significant that he was 
employed and had a stable relationship with his wife of 
several decades.  Moreover, there were no findings of 
obsessional rituals; speech that was intermittently 
illogical, obscure, or irrelevant; near continuous panic 
affecting the ability to function independently, or spatial 
disorientation.  The Board emphasizes that ratings are based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  See 38 C.F.R. § 4.126 (2006).  Although the 
Board is sympathetic to the veteran's situation, the evidence 
of record when considered in its entirety more nearly 
approximates the criteria for a 50 percent rating and no 
higher until August 29, 2006.  As such, entitlement to a 
rating in excess of 50 percent rating before August 29, 2006, 
is denied.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected major 
depressive disorder has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  The Board notes the 
veteran's testimony during his July 2007 hearing that he 
received time off from the Family Medical Leave Act (FMLA) 
for 45 days due to his sleep, anxiety, and depression 
problems.  In a February 2003 VA treatment record, the 
veteran wanted the emergency physician to complete a form for 
FMLA; however, a completed FMLA form is not of record.  In 
any event, even assuming without deciding that the veteran 
was given 45 days off work, this does not meet VA's criteria 
of an exceptional case where the schedular criteria are 
inadequate.  The veteran testified that he was not 
hospitalized during that period or at any other time.  
Additionally, missed periods of work were already considered 
under the rating criteria and there has been no showing or 
argument that the regular schedular criteria are inadequate 
for rating purposes.  As such, marked interference with 
employment beyond that contemplated by the rating schedule 
has not been shown.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected major depressive disorder under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

2.  Left ankle status post tarsal tunnel release (hereinafter 
left ankle)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Full range of ankle dorsiflexion is from 0 to 20 degrees and 
full range of ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

For historical purposes, it is noted that service connection 
was established for left ankle limitation of motion by the RO 
in August 1978.  The veteran was assigned a 10 percent 
disability evaluation for his left ankle for the period 
between April 19, 1978, and November 18, 2002.  In a February 
2006 RO decision, the veteran was granted a 20 percent 
evaluation for his left ankle, effective November 18, 2002, 
pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5271.  Under 
that diagnostic code, a 20 percent evaluation is assigned for 
marked limited motion of the ankle.  Because 20 percent is 
the highest evaluation possible under diagnostic code 5271, 
the Board must consider whether a higher evaluation is 
possible under any other relevant diagnostic codes, 
specifically diagnostic code 5270.  Under that diagnostic 
code, a 30 percent evaluation is warranted for ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to an increased evaluation for his 
service-connected left ankle.  The medical evidence of record 
does not show the veteran to have ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  In this 
regard, during his December 2002 VA examination, his left 
ankle dorsiflexion was 5 degrees and plantar flexion was 20 
degrees.  The examiner commented that the examination was 
essentially the same as the July 1998 examination.  During 
his May 2005 VA examination, there was 5 degrees plantar 
flexion, 15 degrees eversion, 3 and 15 degrees inversion, and 
diminished dorsiflexion.  In a March 2006 private treatment 
report from R.A.B., DPM, the veteran was found to have less 
than a 30 degree range of motion of his left ankle.  During 
his September 2006 VA examination, the veteran was found to 
have left ankle dorsiflexion of 10 degrees with pain at 5 
degrees and plantar flexion of 15 degrees with pain at 5 
degrees.  Importantly, although the examiner specifically 
noted that despite severe restriction of left ankle range of 
motion, the veteran's left ankle was almost to ankylosis.  

The veteran's wife points to the finding of 10 degrees of 
dorsiflexion, arguing this meets the criteria for the 30 
percent rating.  However, the criteria contemplate ankylosis 
between 0 and 10 degrees of dorsiflexion.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 
The veteran is able to move his left ankle, albeit with some 
complaints of pain, so it is clearly not ankylosed.  As such, 
the veteran has not been shown to have ankylosis of the left 
ankle, which is necessary to establish a 30 percent rating 
under diagnostic code 5270.  

Additionally, the Board acknowledges the veteran's complaints 
of left ankle swelling, flaring, weakness, stiffness, warm 
feeling with standing, giving way, lack of endurance, 
fatigability, and pain made during his VA examinations and in 
VA treatment entries dated from June 2002 to April 2007.  
Additionally, the Board notes that the veteran wore an ankle 
brace and used a cane for ankle support, which was first 
noted during his May 2005 VA examination.  The Board also 
notes the VA examiner findings of left antaglic gait, mild 
tenderness, pain, stiffness, slowness, weakness on repeated 
movement, and guarding of movement.  Most recently during the 
August 2006 VA examination, the examiner commented that the 
occupational effect of his left ankle disability was reduced 
mobility and chronic pain on daily activity.  However, 
despite these findings, the Board concludes that these 
findings are contemplated in the criteria for a 20 percent 
rating under diagnostic code 5271.  38 C.F.R. §§ 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271, DeLuca, 8 Vet. 
App. 202.  In fact, regulations concerning functional loss 
are not applicable to increase the rating where a disability 
is rated at the maximum level provided by the diagnostic code 
under which it is rated, as is the veteran's situation. See 
VAOPGCPREC 36- 97 (holding that consideration must be given 
to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion).

As such, the Board finds that after considering the veteran's 
disability picture as a whole, his left ankle disability more 
nearly approximates the criteria for a 20 percent rating and 
no higher.  38 C.F.R. §§ 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271, DeLuca, 8 Vet. App. 202.  Further, the 
findings of left ankle osteoarthritis as shown by x-rays 
dated in May 2005 are considered under limitation of motion 
criteria under diagnostic code 5271.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Accordingly, the criteria for an 
evaluation in excess of 20 percent for the veteran's service-
connected left ankle have not been met, and the benefit 
sought on appeal must be denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected left ankle 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  The Board acknowledges the veteran's statements 
made during his December 2002 and May 2005 VA examinations 
that he missed one or two days of work per month because of 
his left ankle.  However, these findings do not meet VA's 
criteria of an exceptional case where the schedular criteria 
are inadequate because the veteran has not been found to be 
unemployable solely based on his service-connected left ankle 
disability.  Additionally, these findings were already 
considered under the rating criteria and there has been no 
showing or argument that the regular schedular criteria are 
inadequate for rating purposes.  As such, marked interference 
with employment beyond that contemplated by the rating 
schedule has not been shown.  Therefore, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected left ankle under the provisions 
of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for major depressive disorder prior to August 29, 
2006, is denied.  

Entitlement to an increased evaluation for left ankle status 
post tarsal tunnel release, currently evaluated as 20 percent 
disabling, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


